*371ON state's motion for rehearing
MORRISON, Judge.
On motion for rehearing herein we overlooked the recitations in the Executive Warrant of the Governor of Texas and the effect of its introduction at the hearing.
The warrant recites in part:
“Whereas, it has been made known to me by the Governor of the State of New Mexico that Mrs. James E. Parkinson stands charged by criminal complaint and supporting documents before the proper authorities, with the crime of obtaining property with intent to cheat or defraud committed in said State and that the said Defendant has taken refuge in the State of Texas, and Whereas, the said Governor, in pursuance of the Constitution and Laws of the United States, has demanded of me that I cause the said fugitive to be arrested and delivered to W. L. High, or his agent, who are, as is satisfactorily shown, duly authorized to receive Mrs. James E. Parkinson into custody and convey Mrs. James E. Parkinson back to said State, and Whereas, said demand is accompanied by copy of said criminal complaint and supporting documents duly certified as authentic by the Governor of said State.
“Now, therefore, I Allan Shivers, Governor of Texas, by virtue of the authority vested in me by the Constitution and Laws of this State and the United States do issue this my Warrant commanding all Sheriffs, Constables and other Civil Officers of this State, to arrest and aid and assist in arresting said fugitive and to deliver Mrs. James E. Parkinson when arrested to the said Agent in order that Mrs. James E. Parkinson may be taken back to said State to be dealt with for said crime.”
This warrant was introduced in evidence, and no objection was leveled thereto and no proof was adduced to challenge the truthfulness of the recitations contained therein.
The rule in this state, and in the other jurisdictions, may be found in 35 Corpus Juris Secundum, “Extradition,” Sec. 16, pp. 345-346, as follows:
“d. Conclusiveness
“In the absence of proof to the contrary, it will be presumed that the Governor acted in conformity with law in the issuance *372of his warrant, or the recitals therein are prima facie evidence of the existence of the jurisdictional facts, although it is not conclusive proof of compliance with statutory requirements.”
In Ex parte Norris, 154 Texas Cr. Rep. 68, 225 S.W. 2d 193, this Court, speaking through Judge Graves, gave application to this general rule by saying:
“We have heretofore held that the warrant of the executive of the asylum state is prima facie evidence of the existence of every fact which that executive was obliged to determine before issuing it. See Ex parte Noble, 151 Texas Cr. App. 1, 198 S.W. 2d 893, 894, and cases there cited * * *
“The executive warrant makes a prima facie case that all the statements therein relative to what the writ shows are true and the burden of showing them to be false rests on the relator in a habeas corpus proceeding * * *”
We are aware of no change in this general rule which was effected by the adoption of the Uniform Criminal Extradition Act, C.C.P. Art. 1008a. In Ex parte Teplitz, 159 Texas Cr. Rep. 94, 261 S.W. 2d 567, a proceeding under the present Uniform Criminal Extradition Act, we followed the Norris case and, speaking through Judge Davidson, said:
“Does the respondent in an extradition case make out a prima facie case authorizing extradition by the introduction in evidence of the executive warrant of the Governor of this state, which is in all things regular upon its face ?
“This is the sole question presented by this record.
“The requisition of the Governor of the demanding state for relator’s extradition was not offered in evidence.
“Ex parte Norris, 154 Texas Cr. R. 68, 225 S.W. 2d 193, is direct authority requiring that the question be answered in the affirmative. See, also, Ex parte Berry, 139 Texas Cr. R. 67, 138 S.W. 2d 813; Ex parte McMillan, 156 Texas Cr. Rep. 355, 242 S.W. 2d 384.
“The judgment remanding relator to the custody of the transfer agent in extradition is affirmed.
“Opinion approved by the Court.”
In addition to the above, our attention is now directed to the appointment of the agent of the state of New Mexico signed *373by the Governor of that state, reciting that requisition upon the Governor of Texas had issued for the apprehension of appellant herein and directing her return to said state.
It is also pointed out that, while testifying at the hearing, the agent of the State of New Mexico testified that a requisition for the appellant had been sent by the Governor of New Mexico to the Governor of Texas asking that she be extradited to New Mexico, which was admitted without objection, and no effort was made to refute such testimony.
It therefore follows that a prima facie case for the respondent is shown by the record before us.
The state’s motion for rehearing is granted. The judgment of reversal is set aside, and the judgment of the trial court directing the delivery of the relator to the agent of the demanding state is now affirmed.